IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                May 30, 2008
                               No. 07-20760
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk




MILTON EARL CARBE,

                                           Petitioner-Appellant,

v.

UNITED STATES OF AMERICA,

                                           Respondent-Appellee.




                 Appeal from the United States District Court
                      for the Southern District of Texas
                               No. 4:07-CV-2727




Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*


      Milton Carbe, federal prisoner # 66325-079, appeals the denial of his 28
U.S.C. § 2241 petition challenging the fine imposed as part of his life sentence

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20760

for conspiracy to possess with intent to distribute cocaine and possession with
intent to distribute cocaine. The district court lacked jurisdiction to entertain
Carbe’s petition, because Carbe’s challenge to the fine element of his sentence
does not satisfy the “in custody” requirement of § 2241 or 28 U.S.C. § 2255. See,
e.g., § 2241(c); United States v. Segler, 37 F.3d 1131, 1137 (5th Cir. 1994); United
States v. Hatten, 167 F.3d 884, 887 (5th Cir. 1999). Accordingly, the order is va-
cated, and this case is remanded with instruction to enter an order dismissing
Carbe’s petition for lack of jurisdiction. Carbe’s motion to proceed in forma pau-
peris is denied.
      VACATED AND REMANDED; IN FORMA PAUPERIS DENIED.




                                         2